      Case 4:21-cv-02665 Document 1 Filed on 08/16/21 in TXSD Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

                                             §
ANA MORENO                                   §
    Plaintiff                                §
                                             §
V.                                           §          C.A. NO. 4:21-cv-2665
                                             §
KEURIG DR PEPPER INC.,                       §
DPS HOLDINGS INC. D/B/A                      §
DR. PEPPER SNAPPLE HOLDINGS                  §
INC., KROGER TEXAS, L.P. and                 §
KROGER CO.                                   §
      Defendants                             §

                               NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       1.     Defendants Keurig Dr. Pepper, Inc., DPS Holdings, Inc. d/b/a Dr. Pepper

Snapple Holdings, Inc., Kroger Texas, L.P. and Kroger Co. are the Defendants in a civil

action filed on or about July 19, 2021 in the 152ND District Court of Harris County,

Texas, entitled Ana Moreno v. Keurig Dr. Pepper, Inc., DPS Holdings, Inc. d/b/a Dr.

Pepper Snapple Holdings, Inc., Kroger Texas, L.P. and Kroger Co..

       2.     Attached to this Notice of Removal are the following: All executed process

in the case, all pleadings, petitions and answers, any orders signed by the state judge, the

docket sheet, an index of matters being filed and a list of all counsel of record, including

address, telephone numbers and parties represented.

       3.     The Citation and Petition in this action were served on July 22, 2021 on CT

Corporation, registered agent for Defendant. This Notice of Removal is timely filed

under 28 U.S.C. § 1446, et seq.
      Case 4:21-cv-02665 Document 1 Filed on 08/16/21 in TXSD Page 2 of 6




       4.      The District Courts of the United States have original jurisdiction over this

action based on diversity of citizenship among the parties. Plaintiff Ana Moreno is

domiciled in Texas and was domiciled there at the time this action was commenced.

Plaintiff was at that time and is now a citizen of Texas, as plead in Plaintiff’s Original

Petition.

       5.      Defendant DPS Holdings D/B/A Dr. Pepper Snapple Holdings, Inc. is a

foreign corporation incorporated and domiciled in Delaware. Exhibit 1 (SEC state of

incorporation filing).

       6.      Defendant Keurig Dr. Pepper, Inc. is a foreign corporation incorporated and

domiciled in Massachusetts. Exhibit 2 (SEC state of incorporation filing).

       7.      Defendants Kroger Texas L.P. is a foreign corporation incorporated and

domiciled in Ohio. Exhibit 3 (SEC state of incorporation filing).

       8.      Defendant Kroger Co. is a foreign corporation incorporated and domiciled

in Ohio. Exhibit 4 (SEC state of incorporation filing).

       9.      The amount in controversy in this action exceeds, exclusive of interest and

costs, the sum of $75,000. Plaintiff’s Original Petition seeks monetary relief between

$200,000.00 and $1,000,000.00 based on personal injury claims for negligence and

respondeat superior. Defendant has demonstrated the amount in controversy meets or

exceeds the minimum jurisdictional amount required. Exhibit 5 (Plaintiff’s Original

Petition filed in state court).

       10.     Removal of this action is proper under 28 U.S.C. § 1441, since it is a civil

action brought in a state court. The federal district courts have original jurisdiction over


                                             2
      Case 4:21-cv-02665 Document 1 Filed on 08/16/21 in TXSD Page 3 of 6




the subject matter under 28 U.S.C. § 1332 because the Plaintiff and Defendants are

diverse in citizenship.

       WHEREFORE Defendants Keurig Dr. Pepper, Inc., DPS Holdings, Inc. d/b/a Dr.

Pepper Snapple Holdings, Inc., Kroger Texas, L.P. and Kroger Co.; pursuant to these

statutes and in conformance with the requirements set forth in 28 U.S.C. § 1446, removes

this action for trial from the 152ND Judicial District Court of Harris County, Texas to this

Honorable Court on this 6th day of August 2021.

                                          Respectfully submitted,

                                          RB LEGAL GROUP, PLLC

                                          By: /s/ Scott R. Breitenwischer
                                                  Scott R. Breitenwischer
                                                  Attorney in Charge
                                                  State Bar No.: 02947695
                                                  Fed. I.D. No. 10827
                                                  215 4TH Street
                                                  Wallis, Texas 77485
                                                  Telephone: 713/974-1333
                                                  Facsimile: 713/974-5333
                                                  sbreitenwischer@rblegalgroup.com

                                          **E-SERVICE WITHOUT COPYING
                                          NOTICE@RBLEGALGROUP.COM is not
                                          accepted nor is it effective notice or service
                                          under the Rules**

                                          COUNSEL FOR DEFENDANTS, KEURIG
                                          DR PEPPER INC., DPS HOLDINGS INC.
                                          D/B/A DR. PEPPER SNAPPLE HOLDINGS
                                          INC. KROGER TEXAS, L.P. and KROGER
                                          CO.




                                             3
     Case 4:21-cv-02665 Document 1 Filed on 08/16/21 in TXSD Page 4 of 6




                                        OF COUNSEL

                                               BAKER WOTRING LLP

                                               Earnest W. Wotring
                                               Karen R. Dow
                                               Kimberly Dang
                                               700 JP Morgan Chase Tower
                                               600 Travis Street
                                               Houston, Texas 77002
                                               ewotring@bakerwotring.com
                                               kdow@bakerwotring.com
                                               kdang@bakerwotring.com




                           CERTIFICATE OF SERVICE

       I hereby certify that on this 16TH day of August 2021, a true and correct copy of
the foregoing Notice of Removal was served via the CM/ECF filing system and properly
addressed to:

ATTORNEY FOR PLAINTIFF

Jeffrey R. McCarthy
Michael Takla
MCCARTHY & ASSOCIATES, PLLC
602 Sawyer Street
Suite 201
Houston, Texas 77007
jeff@mclawtx.com
mike@mclawtx.com
service@mclawtx.com


                                        /s/ Scott R. Breitenwischer
                                        Scott R. Breitenwischer




                                           4
      Case 4:21-cv-02665 Document 1 Filed on 08/16/21 in TXSD Page 5 of 6




                   IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

                                            §
ANA MORENO                                  §
    Plaintiff                               §
                                            §
V.                                          §           C.A. NO. 4:21-cv-2665
                                            §
KEURIG DR PEPPER INC.,                      §
DPS HOLDINGS INC. D/B/A                     §
DR. PEPPER SNAPPLE HOLDINGS                 §
INC., KROGER TEXAS, L.P. and                §
KROGER CO.                                  §
      Defendants                            §

                  AFFIDAVIT OF SCOTT R. BREITENWISCHER

STATE OF TEXAS              }
                            }
COUNTY OF AUSTIN            }

       BEFORE ME the undersigned authority personally appeared Scott R.

Breitenwischer and after being sworn did state and depose the following:

       1.     My name is Scott Breitenwischer. I am over the age of 18 years and am

fully competent to make this affidavit. Each statement contained herein is true and

correct and based upon my individual personal knowledge.

       2.     I am the attorney of record and attorney in charge for Defendants Keurig

Dr. Pepper, Inc., DPS Holdings, Inc. d/b/a Dr. Pepper Snapple Holdings, Inc., Kroger

Texas, L.P. and Kroger Co. as named in the foregoing instrument. The recitations of fact

contained in the Notice of Removal to which this affidavit is attached are true and correct

to the best of my knowledge.




                                            5
Case 4:21-cv-02665 Document 1 Filed on 08/16/21 in TXSD Page 6 of 6
